                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JONATHAN HOPE                                                                    PLAINTIFF

v.                                Case No. 4:20-cv-00380-LPR

JODI GIVENS, Officer                                                           DEFENDANT

                                          JUDGMENT

       Pursuant to the Order that was entered on May 28, 2021, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED without prejudice. The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal from the Order and Judgment dismissing

this action would not be taken in good faith.

       IT IS SO ADJUDGED this 28th day of May 2021.


                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
